DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election of Invention II, drawn to a system for use in determining at least one change in a user’s condition of claims 11-19 in the reply filed on 2/28/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim(s) 1-10 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/28/22.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Priority
The present application does not properly claim priority to a foreign application.  If the application was filed before September 16, 2012, the priority claim must be made in either the oath or declaration or in an application data sheet; if the application was filed on or after September 16, 2012, the claim for foreign priority must be presented in an application data sheet.  Neither the application data sheet nor the oath in the current application make a priority claim to an international patent application, nor a Canadian patent application.  Accordingly, the effective filing date of the instant application is not afforded the internal patent application date, nor the Canadian patent application date.
If the application being examined is an original application filed under 35 U.S.C. 111(a) (other than a design application), the claim for priority must be presented during the pendency of the application, and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application. See 37 CFR 1.55(d)(1). If the application being examined is a national stage application under 35 U.S.C. 371, the claim for priority must be made within the time limit set forth in the PCT and Regulations under the PCT. See 37 CFR 1.55(d)(2). Any claim for priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) not presented within the time period set forth in 37 CFR 1.55 is considered to have been waived. If a claim for foreign priority is presented after the time period set forth in 37 CFR 1.55, the claim may be accepted if the claim properly identifies the prior foreign application and is accompanied by a grantable petition under 37 CFR 1.55(e) to accept an unintentionally delayed claim for priority and the petition fee.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13/581,633, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, the claims of the instant application require “a change in said user’s condition is indicated when said characteristics of said characteristic data are not within predetermined limits of said characteristics of said signature data” (see claim 11) and the prior-filed application uses characteristics data not within predetermined limits as being indicative of authentication of the user (not determining a change in the user’s condition). 
Therefore, the effective filing date of the instant application is 7/11/13.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a data storage module for storing 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 11-19 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
For claim 11, the claim language “a change in said user’s condition is indicated when said characteristics ” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  A claim may lack written description when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated.  See MPEP 2163.03(V).  Here, the claim recites a genus of “said user’s condition,” but the specification fails to provide evidence that the entire genus is contemplated.  Specifically, this genus covers for example, without limitation, changes in sweat, changes in temperature, changes in neurocognitive function, changes in mood, changes in intraocular pressure, changes in fatigue, and/or changes in incontinence.  However, Applicant’s specification does not describe all of these species such that there is evidence that Applicant had possession of the genus.  It is not enough that a skilled artisan could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, adequate disclosure is needed.
For claim 11, the claim language “a data storage module for storing signature data” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.  Specifically, this claim language invokes 112(f).  However, the corresponding structure could not be found the specification.  Therefore, the examiner respectfully requests Applicant’s assistance in determining where support may be found or have the subject matter removed from the claim(s).
For claim 11, the claim language “a data processing module for receiving data from said sensor module” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.  Specifically, this claim language invokes 112(f).  However, the corresponding structure could not be found the specification.  Therefore, the examiner respectfully requests Applicant’s assistance in determining where support may be found or have the subject matter removed from the claim(s).
For claim 18, the claim language “said at least one server is also for determining movement and mobility disorder biomarkers based on characteristic data from users of said system” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  A claim may lack written description when the specification does not disclose the computer and the algorithm (i.e., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.  See MPEP 2161.01(I).  Here, the claim recites the function of determining movement and mobility disorder biomarkers based on characteristic data from users of said system, but the specification never discloses the necessary steps and/or flowcharts of how this occurs.  It is not enough that a skilled artisan could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, adequate disclosure is needed.
For claim 19, the claim language “wherein said at least one server is also for analyzing preferred footwear types and models based on user discrete characteristics” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  A claim may lack written description when the specification does could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, adequate disclosure is needed.
Dependent claim(s) 12-19 fail to cure the deficiencies of independent claim 11, thus claim(s) 11-19 is/are rejected under 35 U.S.C. 112(a).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 11-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 11, the claim language “wherein a change in said user’s condition is indicated when said characteristics of said characteristic data are not within predetermined limits of said characteristics of said signature data” is ambiguous.  Claim 11 is an apparatus-type claim as evidenced by “a system … comprising…” (see lines 1-2).  However, the above-recited claim language is a method step and it’s not 
For claim 11, the claim language “a data storage module for storing signature data” is ambiguous.  Specifically, this claim language invokes 112(f).  However, the corresponding structure could not be found the specification and therefore it is unclear what the metes and bounds is of what constitutes this subject matter and what does not.  The claim is examined as meaning any structure capable of storing data.
For claim 11, the claim language “a data processing module for receiving data from said sensor module” is ambiguous.  Specifically, this claim language invokes 112(f).  However, the corresponding structure could not be found the specification and therefore it is unclear what the metes and bounds is of what constitutes this subject matter and what does not.  The claim is examined as meaning any structure capable of processing data.
For claim 11, the claim term “said user” (line 4) lacks antecedent basis.  The claim is examined as this being a newly introduced claim term.
For claim 11, the claim term “said user’s shoe” (line 16) lacks antecedent basis.  The claim is examined as this being a newly introduced claim term.
For claim 12, the claim term “a user” (line 2) is ambiguous.  Claim 11, from which claim 12 depends, already recites a “user” (line 4) and it is unclear whether the same user or a different user is being referred to.  The claim is examined under the former interpretation.
For claim 14, the claim term “said user’s foot” (line 2) lacks antecedent basis.  The claim is examined as this being a newly introduced claim term.
For claim 15, the claim term “said user’s foot” (line 3) lacks antecedent basis.  The claim is examined as this being a newly introduced claim term.
For claim 16, the claim language “said insole transmitting data to said server” (line 2) is ambiguous.  Claim 16 is an apparatus-type claim.  However, the above-recited claim language is a method step.  Therefore, it is unclear what scope to give a method step in an apparatus-type claim.  The claim is examined as meaning that the insole is configured to transmit data to said server.
For claim 17, the claim language “said at least one database transmitting data to said” (lines 2-3) is ambiguous.  Claim 17 is an apparatus-type claim.  However, the above-recited claim language is a method step.  Therefore, it is unclear what scope to give a method step in an apparatus-type claim.  The claim is examined as meaning that the data is configured to transmit data to said server.
Dependent claim(s) 12-19 fail to cure the ambiguity of independent claim 11, thus claim(s) 11-19 is/are rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claim(s) 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/003181 to Gray et al. (hereinafter “Gray”) in view of U.S. Patent Application Publication No. 2014/0094940 to Ghassemzadeh et al. (hereinafter “Ghassemzadeh”).
For claim 11, Gray discloses a system for use in determining at least one change in a user’s condition (Abstract), the system comprising:
a sensor module comprising at least one sensor for gathering gait-based biometric data from said user (para [0008]);
a data storage module for storing signature data (para [0008] and [0035]), said signature data being data resulting from an analysis of data gathered from said sensor module when said user uses said system (para [0008] and [0035]);
a data processing module for receiving data from said sensor module (para [0006]), said data processing module being for determining characteristic data from said data received from said sensor module and for comparing characteristics of said characteristic data with characteristics of said signature data (para [0008]);
wherein an event is indicated when said characteristics of said characteristic data are not within predetermined limits of said characteristics of said signature data (para [0007]-[0008]); and
wherein said sensor module comprises an insole for use with said user’s shoe (para [0022]).
Gray does not expressly disclose that the event is a change in said user’s condition.
 However, Ghassemzadeh teaches an event that is a change in said user’s condition (para [0030], “the user of the sensor device 102 is about to fall, is falling, or has fallen”) (also see para [0041], where if “the mode of motion is greater than the threshold value,” then 216 provides an input to 218, resulting in a “message 130”).

For claim 12, Gray further discloses wherein said at least one sensor detects and measures a force applied to said sensor module by a foot of a user as said user is walking (para [0022], [0032], and/or [0036]) (also see claim 10).
For claim 13, Gray further discloses wherein said at least one sensor detects and measures pressure applied by a user’s foot to said sensor as said user is walking (para [0022], [0032], and/or [0036]).
For claim 14, Gray further discloses wherein said at least one sensor detects a force applied to different areas of said sensor module by said user’s foot as said user is walking (para [0022], [0032], and/or [0036]) (also see para [0024]).
For claim 15, Gray further discloses wherein said at least one sensor comprises a plurality of sensors, each sensor being for detecting and measuring an amount of force applied to different areas of said sensor module by said user’s foot (para [0022], [0032], and/or [0036]) (also see para [0024]).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray in view of Ghassemzadeh, and further in view of U.S. Patent Application Publication No. 2014/0222173 to Giedwoyn et al. (hereinafter “Giedwoyn”).
For claim 16, Gray further discloses at least one server communicating with said insole (para [0067]).
Gray and Ghassemzadeh do not expressly disclose said insole transmitting data to said server, said data being analyzed by said server to determine said user’s condition.
However, Giedwoyn teaches at least one server communicating with said insole (para [0049], “..the shoe 100 generally includes a force and/or pressure sensor system 12 operably connected to a 
It would have been obvious to a skilled artisan to modify Gray to include said insole transmitting data to said server, said data being analyzed by said server to determine said user’s condition, in view of the teachings of Giedwoyn, because such a modification would be the simple substitution of one processing structure/architecture for another that would lead to the predictable result of being able to analyze the data from the insole.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray in view of Ghassemzadeh and Giedwoyn, and further in view of U.S. Patent Application Publication No. 2013/0013331 to Horseman.
For claim 17, Gray, Ghassemzadeh, Giedwoyn do not expressly disclose wherein said at least one server is in communication with at least one fitness or health based database, said at least one database transmitting data to said server for use in determining said user’s condition.
However, Horseman teaches wherein said at least one server (106) is in communication with at least one fitness or health based database (108) (as can be seen in Fig. 1), said at least one database transmitting data to said server for use in determining said user’s condition (para [0006]).
It would have been obvious to a skilled artisan to modify Gray wherein said at least one server is in communication with at least one fitness or health based database, said at least one database transmitting data to said server for use in determining said user’s condition, in view of the Horseman, .
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray in view of Ghassemzadeh, Giedwoyn, and Horseman, and further in view of U.S. Patent Application Publication No. 2013/0212168 to Bonasera et al. (hereinafter “Bonasera”).
For claim 18, Gray, Ghassemzadeh, Giedwoyn, and Horseman do not expressly disclose wherein said at least one server is also for determining movement and mobility disorder biomarkers based on characteristic data from users of said system.
However, Bonasera teaches wherein at least one server (102) is also for determining movement and mobility disorder biomarkers (“behavior biomarkers,” para [0018]) based on characteristic data from users of said system (see generally para [0058]-[0069], but more specifically para [0061]-[0062] or [0067]).
It would have been obvious to a skilled artisan to modify Gray wherein said at least one server is also for determining movement and mobility disorder biomarkers based on characteristic data from users of said system, in view of Bonasera, for the obvious advantage of identifying impairments to daily activities so that appropriate therapy may be applied.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray in view of Ghassemzadeh, Giedwoyn, and Horseman, and further in view of U.S. Patent Application Publication No. 2010/0293076 to End et al. (hereinafter “End”).
For claim 19, Gray, Ghassemzadeh, Giedwoyn, and Horseman do not expressly disclose wherein said at least one server is also for analyzing preferred footwear types and models based on user discrete characteristics.
However, End teaches wherein said at least one server (104) is also for analyzing preferred footwear types and models based on user discrete characteristics (para [0030] and [0033]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818. The examiner can normally be reached M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L CERIONI/Primary Examiner, Art Unit 3791